El Juez Asociado Señor Alonso Alonso
emitió la opinión del Tribunal.
La controversia central ante nos consiste en determinar cómo valorar acciones de una corporación familiar que no eran vendidas en bolsas de valores reconocidas para propó-sitos de la Ley de Contribuciones sobre Caudales Relictos y Donaciones de Puerto Rico vigente para el 16 de abril de 1985.
HH
Los hechos del caso no están en controversia.
Don José Del Coro Lugo, único accionista de Río Piedras Commercial, Inc., falleció el 16 de abril de 1985. En su caudal hereditario constaban aproximadamente 4,976.4 acciones comunes de dicha corporación, las cuales no eran objeto de transacciones en el mercado o en bolsas de valo-res reconocidas.
Entre los activos de Río Piedras Commercial, Inc. había una partida denominada “Cash Value of Life Insurance” con valor en efectivo (cash surrender value) de trescientos veintisiete mil cuatrocientos veinticinco dólares ($327,425) correspondiente a una póliza de seguro de vida sobre el *3causante del tipo key man insurance. (1) Dicha póliza fue obtenida dentro del curso normal de sus negocios; la corpo-ración pagó las primas y era la única beneficiaría designada.
Al rendir la planilla de contribución sobre caudales re-lictos, el albacea utilizó el antes mencionado valor según éste constaba en el estado de situación más cercano a la fecha de la muerte del causante (28 de febrero de 1985) el cual fue preparado por la compañía de contadores públicos autorizados Touche Ross & Co. A diferencia del valor en efectivo de la póliza, el valor nominal (face value) de ésta que sería recibido por la beneficiaría —Río Piedras Commercial, Inc.— a la fecha del fallecimiento de Don José Del Coro Lugo era de ochocientos mil dólares ($800,000) según surge de la póliza.
La práctica administrativa del Secretario de Hacienda ( en adelante el Secretario) ha sido considerar las pólizas de seguro de vida key man insurance como parte de los activos de capital cuando una corporación es su propietaria y beneficiaría. Siguiendo esa práctica, el 18 de marzo de 1988 el Secretario le cursó a la Sucesión de José Del Coro Lugo (en adelante Sucesión) una “Notificación Final y Re-querimiento de Pago” por deficiencias contributivas de he-rencia, ascendentes a ciento ochenta y dos mil quinientos treinta y cuatro dólares con cuarenta y seis centavos ($182,534.46), más intereses hasta el 30 de abril de 1988 para un total de doscientos veinticuatro mil quinientos se-senta y ocho dólares con trece centavos (224,568.13). Basó dicha deficiencia en su tasación de las acciones comunes del Río Piedras Commercial, Inc. Distinto a la Sucesión, el *4Secretario valoró la póliza en ochocientos mil dólares ($800,000). Es decir, en vez de aceptar el valor en efectivo (cash value) de la póliza reflejado en el estado financiero más próximo a la muerte del causante, utilizó su valor par (face value).
La Sucesión solicitó reconsideración de la deficiencia no-tificada, la cual fue denegada por el Secretario. Posterior-mente, la Sucesión recurrió al Tribunal Superior, Sala de San Juan. Dicho foro (Hon. Arnaldo López Rodríguez, Juez) concluyó que el Secretario actuó en conformidad con la práctica administrativa al ajustar la partida de activo correspondiente a la póliza de vida, para que reflejara su valor real a la fecha de la muerte del causante.
Inconforme con dicho dictamen, la Sucesión acude ante nos alegando lo siguiente: (1) la inaplicabilidad de la See. 33(a) de la Ley de Contribuciones sobre Caudales Relictos y Donaciones de Puerto Rico, 13 L.P.R.A. sec. 5033(a), en la valoración de las acciones; (2) la aplicabilidad taxativa de la Sec. 33(b)(2) de la Ley de Contribuciones sobre Caudales Relictos y Donaciones de Puerto Rico, 13 L.P.R.A. see. 5033(b)(2), que considera la valoración de acciones y valo-res corporativos que no son vendidos en bolsas de valores reconocidas; (3) que las enmiendas introducidas en 1983 a la Sec. 33(b)(2) de la Ley de Contribuciones sobre Caudales Relictos y Donaciones de Puerto Rico, supra, y su corres-pondiente reglamento alteraron el método de valoración de las acciones, y (4) la necesidad de considerar la pérdida económica y de plusvalía sufrida por la corporación por el fallecimiento de Don José Del Coro Lugo en la revaluación de las acciones.
HH h-H
Para adjudicar esta controversia novel se requiere inter-pretar la See. 33 de la Ley Núm. 167 de 30 de junio de 1968 (13 L.P.R.A. see. 5033), a la luz de la enmienda que sufrió *5por el Art. 4 de la Ley Núm. 1 de 4 de enero de 1983, conocida como la Ley de Contribuciones sobre Caudales Relictos y Donaciones de Puerto Rico.
La Sec. 33(b)(2), supra, dispone la forma de valoración de las acciones y valores corporativos que no son vendidos en bolsas reconocidas de valores.
Dicha disposición lee como sigue:

See. 5033. Valoración de propiedad incluible en el caudal relicto bruto


. . . . . . . .

(b) Valoración de acciones y valores corporativos.—
. . . . . . . . .
(2) Los no vendidos en bolsas de valores reconocidas.— Su valor será el conocido en el mercado. De no ser éste conocido se tomará su valor en los libros de contabilidad de la corporación emisora según reflejado en el estado de situación de la corpora-ción al cierre normal de operaciones más cercano de la fecha de muerte del causante, preparado de acuerdo con principios de contabilidad generalmente aceptados y certificados por un con-tador público autorizado. Se le ofrecerá la opción al administra-dor, albacea o fideicomisario para determinar el valor a base de valorar los activos de la corporación más la plusvalía de ésta deduciendo su pasivo y el valor de las acciones preferidas, si las hubiese, y dividiendo el remanente de la valoración por el nú-mero de acciones comunes para determinar el valor de cada acción común. En el caso de un negocio individual o sociedad que representan un negocio de familia se usará un método similar para valorar el negocio pero valorando los activos como una unidad. (Énfasis suplido y en el original.) 13 L.P.R.A. see. 5033(b)(2).
Antes de la enmienda de 1983, la facultad del contribu-yente para utilizar el valor en los libros de contabilidad de la corporación emisora de las acciones estaba sujeta a que a juicio del Secretario “éstos reflejaran la verdad”. En este sentido, si el Secretario entendía que el valor en los libros de la corporación emisora no reflejaba la verdad, éste tenía facultad para valorar las acciones o valores conforme al método alterno provisto por el texto de la ley. Bajo dicho método se requiere valorar la propiedad de la corporación *6incluyendo la plusvalía. De esta cantidad se deduce el total de pasivos y acciones preferidas, y el remanente se divide por el número de acciones comunes.
Si aún así, la valoración fuere a todas luces irrazonable, el valor se podría determinar aplicando todos aquellos fac-tores que mediante reglamento se establecieran.(2)
La Sucesión sostiene que la actual Sec. 33(b)(2), supra, no faculta al Secretario ni al contribuyente, unilateral-mente y en contravención a los métodos alternos dispues-tos por dicha sección, a realizar ajustes en la valoración de los activos de la corporación. Sostiene, además, que el pro-pósito legislativo de la enmienda de 1983 fue precisamente evitar este tipo de actuación. A su entender, la referida enmienda es clara y taxativa al concederles la opción de tomar el valor en los libros de contabilidad de Río Piedras Commercial, Inc., según se refleja en el estado de situación de la corporación al cierre normal de operaciones más cer-cano de la fecha de muerte del causante, preparado de acuerdo con principios de contabilidad generalmente acep-tados y certificados por un contador público autorizado. Ar-gumenta que cuando la ley es clara no admite interpretación. Concluye que si la tesis del Secretario fuese *7correcta, entonces no hubiese habido necesidad de enmen-dar la ley.
Por su parte el tribunal de instancia resolvió que ni la ley ni el reglamento sostienen tal posición. Aclaró que el método de valoración usado por la Sucesión es correcto y válido, pero le reconoció discreción al Secretario para ajus-tarlo, de forma tal que refleje su verdadero valor para los fines contributivos una vez la corporación recibe el importe de la póliza.
Por último, señaló que ante el caso extraordinario de este tipo de seguro de vida —cuyo beneficiario es la corpo-ración y su valor nominal no es redimible hasta tanto ocu-rra la muerte del asegurado, una vez acaecida ésta, el valor de los activos de capital, y por ende de las acciones corporativas— se van a afectar, por lo que procede el ajuste correspondiente cuando los referidos estados fueron prepa-rados antes de la muerte del asegurado.
IV
Incidió el foro de instancia en su dictamen. Veamos por qué.
Con anterioridad a las enmiendas introducidas en 1983 se creaban numerosas controversias innecesarias por el es-tado de derecho vigente que facultaba al Secretario a valo-rar los bienes de la corporación si entendía que el valor en los libros de contabilidad no reflejaban la verdad.
Así lo expresó taxativamente la ex Secretaria de Hacienda, Carmen Ana Culpeper, en su ponencia sobre el Pro-yecto de la Cámara 689 que luego se convirtió en la ley que estamos interpretando. Ante la Comisión de Hacienda de dicho Cuerpo expresó entonces:
El proyecto propone otros alivios y beneficios de importancia entre los cuales se encuentran los siguientes:

Número 1: Para propósitos del cómputo del caudal relicto bruto se dispone que para la valoración de acciones de capital 
*8
que no son vendidas en bolsas de valores reconocidas y cuando se desconozca su valor en el mercado, se tomará en cuenta su valor en los libros de la corporación emisora según reflejado en el estado de situación de la corporación preparado de acuerdo con principios de contabilidad generalmente aceptados y certifi-cado por un contador público autorizado.

El propósito de esta enmienda es evitar las numerosas contro-versias creadas por el estado de derecho actual bajo el cual, en la valoración de acciones de corporaciones familiares, se toma en cuenta el valor en los libros solamente si el Secretario de Hacienda o sus delegados opinan que dicho valor refleja la realidad. (Enfasis suplido y en el original.) Véase Memorando de 1ro de diciembre de 1982 a la Comisión de Hacienda de la Cámara de Representantes, Historial Legislativo del P. de la C. 689 de 9 de diciembre de 1982, pág. 4.
De igual forma se expresó la Comisión de Hacienda de la Cámara de Representantes en su memorial explicativo del R de la C. 689, recomendando a dicho Cuerpo la apro-bación de la enmienda. Dice así dicho memorial:
En la Ley de Contribuciones Sobre Caudales Relictos y Do-naciones, bajo el método de valoración alterna que proveía la sección 33(b)(2) para las acciones y valores corporativos no ven-didos en bolsas de valores, se usaba el valor en los libros de contabilidad de la corporación emisora solamente si estos refle-jan la verdad. Más aún, si el Secretario de Hacienda conside-raba que esas valoraciones no eran razonables, podía entonces hacer su propia determinación de valores.
La aplicación de esta disposición resultó en la creación de controversias ya que aunque los valores en los libros estuviesen correctos en base a los principios de contabilidad, estos no se aceptaban. La frase “si los libros reflejan la verdad” resultó no tener valor alguno. Por lo tanto, al enmendar esta sección, se permite el uso de valoración alterna de los libros de contabili-dad de la corporación emisora que sean preparados de acuerdo con principios de contabilidad generalmente aceptados y certifi-cados por un Contador Público Autorizado. (Enfasis suplido.)
El P. de la C. 689, aprobado por la Cámara de Represen-tantes, fue adoptado íntegramente por el Senado de Puerto Rico según le fuera referido por dicho Cuerpo. Véase XXXVI (Núm. 17) Diario de Sesiones de la Asamblea Le-gislativa (Senado), 11 de diciembre de 1982.
*9La enmienda de 1983 expresamente eliminó de la See. 33(b)(2), supra, el texto anterior que leía “[s]i dichos libros no reflejaren la verdad, el valor se determinará valorando la propiedad ...”. (Enfasis suplido.) 13 L.P.R.A. ant. see. 5033.
También eliminó la alternativa que tenía el Secretario de valorar estas acciones mediante la aplicación de otros factores determinados mediante reglamento.
Al aprobar la Ley Núm. 1, supra, en 1983, el legislador tenía además otras preocupaciones relacionadas con el ob-jetivo liberalizante que se le quería introducir a la Ley de Contribuciones sobre Caudales Relictos y Donaciones de Puerto Rico. Véase el informe ofrecido por el Presidente de la Comisión de Hacienda a la Cámara de Representantes.
Específicamente: (1) se consideraba la anterior Ley de Contribuciones sobre Caudales Relictos y Donaciones “su-mamente dañina” a la economía de Puerto Rico debido a que se vislumbraba como un impedimento al desarrollo económico del país; (2) la ley promovía la fuga de capital hacia el exterior, y (3) que en muchos casos había llevado a negocios e instituciones del país, que son propiedad de accionistas y socios puertorriqueños, al fracaso o habían tenido que ser vendidas a capital extranjero. Memorando, supra.
Al aprobarse la Ley Núm. 1, supra, uno de los propósi-tos que tuvo el legislador fue evitar precisamente el resul-tado adverso que por años se venía sintiendo en la econo-mía de Puerto Rico a consecuencia de la tributación desproporcionada sobre los caudales relictos.
V
No sólo la intención legislativa es clara, sino que tam-bién el lenguaje de la Sec. 33(b)(2), supra, según enmen-dada, es diáfano.
La fuente primaria del derecho contributivo es la *10ley que impone la contribución de que se trate, y cuando la propia letra de la ley contributiva cubre el asunto sin in-certidumbre, ella dispone de la controversia. G. Meléndez Carrucini, Fuentes del Derecho Tributario, XVI (Núm. 2) Rev. Jur. U.I.A. 305 (1982).
La Sec. 33(b)(2), supra, le ofrece al administrador, albacea o fideicomisario dos (2) alternativas u opciones para valorar acciones y valores incluidos en el caudal relicto bruto, cuando éstos no son vendidos en bolsas de valores reconocidas: (1) tomar el valor en los libros de contabilidad de la corporación emisora según se refleja en el estado de situación de la corporación al cierre normal de operaciones más cercano a la fecha de la muerte del causante, preparado de acuerdo con principios de contabilidad generalmente aceptados y certificados por un contador público autorizado (como se hizo en el caso ante nos), o (2) determinar el valor a base de valorar los activos de la corporación más la plusvalía de ésta deduciendo su pasivo y el valor de las acciones preferidas, si las hubiese, y dividiendo el remanente de la valoración por el número de acciones comunes para determinar el valor de cada acción común. 2 Puerto Rico Taxes Sec. 85, 305; 2 Puerto Rico Taxes Sec. 89002 (1986); 2 Puerto Rico Tax Rep. Sec. 5033, Párr. 95-044 (1990); A. Vázquez González, La nueva ley sobre contribuciones sobre caudales relictos y donaciones, San Juan, 1986.
La opción de escoger una de estas dos alternativas se le concede al administrador, albacea o fideicomisario, y no al Secretario. Al ejercer dicha opción, el albacea no puede to-mar uno de los activos incluidos en el estado de situación de la corporación emisora de las acciones y valorarlo sepa-radamente, pues estaría alterando un estado de situación debidamente certificado por un contador público autori-zado y afectando toda la valoración de los bienes corporativos. Tal cosa tampoco la puede hacer el Secretario.
*11No sólo la Sec. 33(b)(2), supra, es diáfana, sino que el reglamento que adoptó el Secretario para instrumentarla dispone un mecanismo similar al contenido por la ley para valorar acciones y valores no vendidos en bolsas de valores reconocidas. Dicho reglamento tampoco concede facultad al Secretario para realizar la valorización de un activo del estado de situación separadamente. Reglamento Núm. 3548 de 9 de diciembre de 1987, Sec. 1.33(b)-1(c)(2).(3)
De la letra clara de la ley y de su reglamento, así como de su intención legislativa surge con meridiana claridad que la Sec. 33(b)(2), supra, tiene el propósito de evitar controversias y dilaciones innecesarias resultantes de los innumerables ajustes y revaluaciones realizadas por el Secretario. Como bien reconoce el Estado en su comparecencia ante nos, “[e]l propósito [de la enmienda] fue agilizar y facilitar un proceso de valoración que de por sí era arduo, tedioso y complicado”. (Enfasis suplido.) Alegato de la parte recurrida, pág. 12.
El esquema legal vigente brinda certeza tanto al contri-buyente como , al Secretario sobre los métodos de valoración. Ello beneficia al Estado y al contribuyente. Para que un sistema fiscal —que de por sí es altamente técnico— funcione adecuadamente, él debe brindar al con-tribuyente un grado de confiabilidad y de certeza que le permita a éste conocer con razonabilidad las “reglas del juego”. Lo contrario menoscaba la fe de los contribuyentes en el sistema mismo.
V
Apliquemos lo expuesto anteriormente al caso de autos.
*12Habiendo escogido el albacea, para valorar la póliza de key man insurance —conforme lo dispone la Sec. 33(b)(2), supra— la opción que le permite utilizar el valor en los libros de la corporación emisora, según reflejado en el úl-timo estado de situación debidamente certificado por un contador público autorizado, no podía el Secretario revalo-rar posteriormente dicha póliza o activo.
Una interpretación distinta a la que hoy hacemos de la Sec. 33(b)(2), supra, según fue enmendada, violaría la letra clara de la ley, daría al traste con el propósito legislativo de la enmienda introducida en el 1983 y restablecería el es-tado de derecho que precisamente el legislador quiso eliminar.(5)
Finalmente, no estamos ante una situación que podría propiciar la evasión contributiva. Es todo lo contrario. Sos-tener que el Secretario tiene discreción en casos como el presente para requerir que se tribute a base de la revalua-ción que éste haga del valor en los libros de esas acciones por el producto neto de la póliza, propicia la fuga de capital local. Así lo entendió el legislador expresamente.
*13VI
En vista de lo aquí dispuesto, es innecesario considerar el planteamiento de los recurrentes a los efectos de que incidió el foro de instancia al no considerar en la valoración de las. acciones la pérdida económica y de plusvalía que representó para la corporación el fallecimiento del causante.
Por los fundamentos expuestos, se dictará sentencia que revoque la del tribunal de instancia.
El Juez Asociado Señor Negrón García emitió una opi-nión disidente, a la cual se une el Juez Asociado Señor Rebollo López.
— O —

(1) Un seguro del tipo key man insurance en una corporación familiar tiene el propósito de proteger a ésta de la pérdida o merma en la efectividad de sus activi-dades que puedan surgir por la muerte de un accionista o funcionario que es clave en el funcionamiento del negocio. G. Meléndez Carrucini, Manual de Contribuciones sobre Caudales y Donaciones, San Juan, Inst. Contribuciones de Puerto Rico, 1969, pág. 172.


(2) El texto de la Sec. 33(b)(2) de la Ley de Contribuciones sobre Caudales Re-lictos y Donaciones de Puerto Rico, 16 L.P.R.A. sec. 5033(b)(2), antes de la enmienda de 1983 era el siguiente:

“See. 5033. Valoración de propiedad incluible en el caudal relicto bruto


. . . . . . . .

“(b) Valoración de acciones y valores corporativos:

. . . . . . . .

“(2) Los no vendidos en bolsas de valores reconocidas.— Su valor será el conocido en el mercado. De no ser éste conocido se tomará su valor en los libros de contabili-dad de la corporación emisora si éstos reflejaren la verdad. Si dichos libros no refle-jaren la verdad, el valor se determinará valorando la propiedad de la corporación más la plusvalía de ésta, deduciendo su pasivo y el valor de las acciones preferidas, si las hubiere, y dividiendo el remanente de la valoración por el número de acciones comunes. El resultado de esta operación producirá el valor neto de cada acción común. Cuando utilizando las formas anteriormente indicadas la valoración obte-nida fuere a todas luces irrazonable, el valor se determinará aplicando todos aquellos factores que por reglamento determine el Secretario.” (Énfasis suplido y en el original.) 13 L.P.R.A. ant. sec. 5033(b)(2).


(3) Cabe señalar que nuestra Ley de Contribuciones sobre Caudales Relictos y Donaciones de Puerto Rico actual no es análoga al Código de Rentas Internas federal. Por el contrario, existen diferencias sustanciales, por lo cual dicha ley y la reglamentación y jurisprudencia federales no pueden ser utilizadas por analogía.


(5) Es importante destacar que con posterioridad a la muerte del aquí causante, José del Coro Lugo, la Asamblea Legislativa aprobó la Ley Núm. 11 de 24 de julio de 1985 mediante la cual se establece que los certificados de acciones emitidos por corporaciones domésticas y las cantidades pagaderas por contratos de seguro de vida de un causante residente de Puerto Rico son deducibles del caudal relicto bruto. Específicamente, en lo pertinente, la referida ley dispone que:
“(a) Será deducible del caudal relicto bruto de un causante residente de Puerto Rico, el valor de la propiedad localizada en Puerto Rico (según se define y enumera en esta sección), a la fecha de su fallecimiento, excepto según se dispone en la Sec-ción 5056
“(b) Para fines de esta sección el término ‘propiedad localizada en Puerto Rico’ significa e incluirá lo siguiente:
“(2) Los certificados de acciones emitidos por corporaciones domésticas ....
“(5) Las cantidades pagaderas por razón de contratos de seguro sobre la vida de un residente de Puerto Rico.” 1985 Leyes de Puerto Rico 700-701.
No obstante lo anterior, la norma esbozada en el caso de autos, en torno a los métodos de valoración de acciones y valores corporativos sin vender en bolsas de valores reconocidas, es de aplicación a aquellos casos en que las mismas no sean deducibles del caudal relicto bruto por no cumplir con lo requerido por la Ley Núm. 11, supra.